Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2011/0119210) in view of Biswas et al. (Biswas) (US 2019/0102675).
claims 1 and 11, Zhang discloses a computing system that is configured to improve performance of a computer- implemented model, the computing system comprising: 
a processor ([0062], processor); and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts ([0063], instructions stored on computer readable medium) comprising: 
identifying N inputs from amongst P inputs previously provided to the computer-implemented model as the N training examples, where P > N, and further wherein the N inputs are identified as the N training examples based upon scores assigned to the N inputs by the classifier relative to scores assigned to the N inputs by at least one other classifier in the computer- implemented model ([0022], a first score is compared to a second score for determining training examples with the best score), responsive to identifying the N inputs as the N training examples, transmitting the N training examples to the client computing device (FIG. 1, the training examples are transmitted to device 108); 
subsequent to transmitting the N training examples to the client computing device operated by a developer of the computer-implemented model (FIG. 1, positive and negative training examples are transmitted to device 108), receiving, from the client computing device, labels that the developer has assigned to the N training examples (FIG. 1, labels 102), wherein the labels are indicative of a desired output of the classifier when provided with the N training examples ([0023], labels 102 are received for assigning labels to classified data and for iteratively classifying input data);
 and responsive to receiving the labels from the client computing device, updating the classifier based upon the labels assigned to the N training examples ([0023], [0024], the provided labels are used for updating previously assigned labels).

Biswas from the same or similar field of endeavor discloses in response to receiving a request from a client computing device for N training examples for a classifier in the computer-implemented model ([0036], a client request for processing data is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Biswas into the teachings of Zhang for initiating processing of the input data.
Regarding claims 3 and 12, Zhang discloses updating the at least one other classifier based upon the labels assigned to the N training examples ([0023], [0024], the provided labels are used for updating previously assigned labels).
Regarding claim 4, Zhang discloses a plurality of classifiers that include the classifier and the at least one other classifier, wherein each classifier in the plurality of classifiers outputs a score for each input provided to the computer-implemented model ([0022], five classifiers produce five scores for each input piece of data), and further wherein the N inputs are identified as the N training examples based upon comparisons between scores output by the plurality of classifiers in response to the model receiving inputs ([0022], a first score is compared to a second score for determining training examples with the best score).
Regarding claim 17, Zhang discloses wherein the computer- implemented model comprises four classifiers model ([0022], five classifiers produce five scores for each input piece of data).

Claims 2, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2011/0119210) in view of Biswas et al. (Biswas) (US 2019/0102675), and further in view of Nuzman et al. (Nuzman) (US 2019/0378009).
Regarding claims 2, 10, and 13, Zhang discloses the computing system of claim 1.
Zhang is silent about wherein the classifier is a binary classifier; and wherein each classifier in the plurality of classifiers is a binary classifier.
Nuzman from the same or similar field of endeavor discloses wherein the classifier is a binary classifier ([0031], inputs are classified using binary signaling); and wherein each classifier in the plurality of classifiers is a binary classifier ([0031], inputs are classified using binary signaling from multiple classifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nuzman into the teachings of Zhang in view of Biswas for reducing the amount of data needing to be transmitted for signaling classification data.

Claim   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2011/0119210) in view of Biswas et al. (Biswas) (US 2019/0102675), and further in view of Doyle (US 2020/0125639).
Regarding claim 16, Zhang discloses the computer-implemented method of claim 11.
Zhang in view of Biswas is silent about wherein the P inputs are natural language inputs provided to a chatbot, wherein the chatbot performs actions based upon outputs of the computer-implemented model.
([0037], [0057], words are input for training a chat bot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doyle into the teachings of Zhang in view of Biswas for more accurate training of a chat bot.

Allowable Subject Matter
Claims 5-9, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488